Citation Nr: 1302851	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  07-34 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned a 10 percent rating effective in December 2005.  By rating action in August 2011, the RO granted a 70 percent rating also effective from December 2005..  


FINDING OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the Board received notice that a withdrawal of the appeal for an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for an initial evaluation in excess of 70 percent for PTSD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

In the present case, in August 2011, the Board received notice that the Veteran wished to withdraw his appeal.  He stated that he was satisfied with the 70 percent rating effective in December 2005 as indicated in the August 2011 supplemental statement of the case.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


